PER CURIAM.
This cause is before us on appeal and cross appeal from an order of the judge of compensation claims (JCC). We affirm the awards of temporary total disability, temporary partial disability, wage loss, and housekeeping services, and the denial of permanent total disability without discussion. We address only the employer and carrier’s contention that the JCC erred in awarding home health care benefits.
The JCC found that as a result of claimant’s eye injury, pulmonary condition, and chronic fatigue, claimant was in need of the services of a home health aide four hours per day, seven days per week. Careful review of the record, however, has failed to reveal competent, substantial evidence of a causal relationship between claimant’s chronic fatigue and the industrial injury. Although Dr. Mez-ey, a specialist in internal medicine whose testimony the JCC accepted, testified that persons (such as claimant) who suffer from constant irritation to the airways, frequently become symptomatic with fatigue, he was unable to testify to whether the fatigue was related to claimant’s mixed connective tissue disease or lupus, a condition not shown to be related.
The order appealed from is affirmed in part, reversed in part, and remanded with instructions that the JCC determine the amount of home health care which claimant needs as the result of the industrial injury.
BOOTH, SMITH and MINER, JJ., concur.